 Case 3:19-cv-00813-REP Document 65 Filed 06/10/20 Page 1 of 8 PageID# 3287



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
                      Plaintiff/Counterclaim         )
                      Defendant,                     )     Case No. 3:19-cv-813-REP
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                      Defendant/Counterclaim         )
                      Plaintiff.                     )

       PLAINTIFF AND COUNTERCLAIM DEFENDANT’S REPLY MEMORANDUM
     IN FURTHER SUPPORT OF ITS MOTION IN LIMINE TO PRECLUDE EVIDENCE,
          QUESTIONING, OR ARGUMENT CONCERNING ANY SUBSEQUENT
                RECLASSIFICATION OF ITS ACCOUNT MANAGERS

I.      INTRODUCTION

        In opposing Chmura’s Motion in Limine, Lombardo relies almost exclusively on Novick v.

Shipcom Wireless, Inc., 946 F.3d 735 (5th Cir. 2020). His failure even to mention the underlying

facts in Novick, however, is telling. Even a cursory examination of Novick reveals that its

reasoning and holding are not applicable to this case.

        In Novick, the court concluded that an audit of the plaintiffs’ job duties and Fair Labor

Standards Act (“FLSA”) classification was relevant to the plaintiffs’ FLSA misclassification

claim. That is not the issue here. Rather, the issue is whether evidence that Chmura reclassified

some of its other Account Managers as non-exempt after Lombardo’s termination is relevant or

admissible to show that Chmura misclassified Lombardo as exempt during his employment.

Under the Federal Rules of Evidence, it is not. As such, for the reasons discussed below and in
 Case 3:19-cv-00813-REP Document 65 Filed 06/10/20 Page 2 of 8 PageID# 3288



Chmura’s opening brief (ECF No. 43), the Court should preclude Lombardo from introducing any

evidence, questioning, or argument concerning Chmura’s subsequent reclassification of some of

its Account Managers.

II.    ARGUMENT

       A.      Chmura’s reclassification of some of its Account Managers as non-exempt is
               irrelevant to Lombardo’s Counterclaim.

       Fourth Circuit precedent and applicable Department of Labor regulations make clear that

“courts must focus on the actual activities of the employee” to determine whether he is exempt

from the FLSA’s overtime compensation requirements. Walton v. Greenbrier Ford, Inc., 370 F.3d

446, 452 (4th Cir. 2004) (citation omitted); 29 U.S.C. § 541.2 (“The exempt or nonexempt status

of any particular employee must be determined on the basis of whether the employee’s salary and

duties meet the requirements of the regulations in this part.”). Thus, Lombardo’s misclassification

counterclaim turns exclusively on his compensation and job duties as one of Chmura’s most senior

Account Managers.       Chmura’s FLSA classification of other individuals after Lombardo’s

termination therefore has no relevance in this case. This key point renders Lombardo’s reliance

on Novick entirely misplaced.

       In Novick, the defendant initially classified the plaintiffs as exempt under the FLSA.

Novick¸ 946 F.3d at 737. During their employment, the defendant conducted an internal audit and,

based on the results of the audit, decided to reclassify some of them as non-exempt and to begin

paying them overtime compensation. Id. The plaintiffs later sued, claiming unpaid overtime

compensation for the time during which the defendant classified them as exempt. Id. The district

court held—and the Fifth Circuit agreed—that evidence of the audit was admissible. Id. at 738.

As the Fifth Circuit explained, “[s]everal of the exhibits challenged by [the defendant] actually

discussed and analyzed the job duties of Plaintiffs…” Id. at 740 (emphasis added). Because

                                                2
    Case 3:19-cv-00813-REP Document 65 Filed 06/10/20 Page 3 of 8 PageID# 3289



“courts must focus on the actual activities of the employee” in determining whether an exemption

applies (Walton, 370 F.3d at 452), the Fifth Court’s conclusion that an internal audit “actually

discuss[ing] and analyz[ing] the job duties of Plaintiffs” (Novick¸ 946 F.3d at 740) was relevant is

not surprising.

        In this case, unlike in Novick, Chmura’s decision to reclassify some of its other Account

Managers as non-exempt after Lombardo’s termination has no bearing on whether Chmura

correctly classified him as exempt during his employment. Notably, there is no indication that

Chmura made the decision to reclassify based on any analysis of the “highly compensated

employee” exemption for which Lombardo qualified during his employment, let alone on any audit

of Lombardo’s actual job duties. In that regard, Lombardo’s assertion that Chmura’s

reclassification as some of its Account Managers as non-exempt “is relevant evidence because it

makes more probably the fact that Lombardo did not meet the duties test under the administrative

exemption” (ECF No. 60 (the “Response Brief”) at 4 (emphasis added)) is a red herring, and is

precisely the type of intentional jury confusion this Court should prohibit.1

        “[I]t is well settled that an employer’s reclassification for FLSA purposes is not a materially

relevant factor in determining a particular employee’s exempt status under a prior policy.” Pippins

v. KPMG LLP, 921 F. Supp. 2d 26, 55 (S.D.N.Y. 2012) (citations omitted). See also Liger v. New

Orleans Hornets NBA Ltd. P’ship, 2008 U.S. Dist. LEXIS 9098, at *7 (E.D. La. Feb. 6, 2008)

(“The Court finds that evidence of the [defendant’s] post-lawsuit compliance with the FLSA is not




1
 Consistent with his summary judgment pleadings, in his Response Brief, Lombardo confuses the
“highly compensated employee” exemption with the exemption for administrative employees. To
show that Lombardo was a “highly compensated employee,” Chmura does not, as Lombardo
claims, need to show that he met the duties test for the administrative exemption. Chmura’s Reply
Memorandum in Further Support of Its Motion for Summary Judgment (ECF No. 58) at 10-12.


                                                  3
 Case 3:19-cv-00813-REP Document 65 Filed 06/10/20 Page 4 of 8 PageID# 3290



relevant to determining whether the [defendant] can claim the exemption during the period of time

before the lawsuit was filed.”); Clarke v. JP Morgan Chase Bank, N.A., 2010 U.S. Dist. LEXIS

33264, * 60-62 (S.D.N.Y. Mar. 26, 2010) (finding that the plaintiff qualified for the computer

employee exemption and holding that the employer’s later reclassification of the plaintiff’s

position as non-exempt was irrelevant in determining exempt status). Consequently, any evidence,

questioning, or argument related to Chmura’s reclassification of some its Account Managers as

non-exempt after Lombardo’s termination is inadmissible.

       B.      The danger of unfair prejudice, confusing the issues, and misleading the jury
               substantially outweighs any minimal relevance of Chmura’s reclassification of
               some of its Account Managers as non-exempt.

       Lombardo admits that he wants to introduce the reclassification evidence “to show that if

Account Managers are non-exempt under the FLSA, then Lombardo should have also been

considered non-exempt while employed by Chmura.” (Response Brief at 5.) In other words,

Lombardo wants to make this case about Chmura’s classification of employees other than

Lombardo. Permitting Lombardo to do so would unfairly prejudice Chmura, confuse the issues,

and mislead the jury. These are the very dangers against which Fed. R. Evid. 403 is designed to

protect. On this point, Novick again provides Lombardo no help.

       In Novick, the court acknowledged the “risk that the internal audit’s conclusion that three

of the four Plaintiffs fell outside the administrative exemption would unfairly prejudice [the

defendant] or confuse the jury.” Novick¸ 946 F.3d at 741. Nevertheless, the court found evidence

of the audit admissible because of its substantial probative value to the plaintiffs’ claims. Id. After

all, the audit related directly to the plaintiffs’ job duties. Unlike Novick, this case is about

Chmura’s classification of Lombardo—not about its reclassification of other employees after his




                                                  4
 Case 3:19-cv-00813-REP Document 65 Filed 06/10/20 Page 5 of 8 PageID# 3291



termination. Given the reclassification evidence’s lack of probative value to Lombardo’s claims,

it should be excluded under Fed. R. Evid. 403.

       C.      Chmura’s reclassification of some of its Account Managers as non-exempt
               should be excluded as a subsequent remedial measure.

       Lombardo does not dispute that Chmura’s reclassification of some of its Account Managers

as non-exempt is a “measure … that would have made an earlier injury or harm less likely to occur

….” See Fed. R. Evid. 407. Nor can he. Even the case law he cites supports this proposition. See

Response Brief at 5 (citing Holick v. Cellular Sales of N.Y., LLC, 2014 U.S. Dist. LEXIS 133966,

at *7 (N.D.N.Y. Sept. 24, 2014) (noting that a subsequent remedial measure, “here, reclassification

of a workforce—cannot be admitted as evidence to establish a violation of the FLSA”)). See also

McKeen-Chaplin v. Provident Sav. Bank, 2015 U.S. Dist. LEXIS 14143, at *30-31 (E.D. Cal. Feb.

5, 2015) (“Defendant's decision to reclassify its employees during this litigation constitutes a

measure taken to eliminate harm to its employees, making evidence relating to that reclassification

inadmissible to show culpable conduct by defendant.”). Instead, Lombardo argues only that the

reclassification evidence is admissible because “Chmura did not make these changes out of a sense

of social responsibility, but because it was required to by a ‘superior authority’”—the FLSA.

(Response Brief at 5-6 (citing Rozier v. Ford Motor Co., 573 F.2d 1332, 1343 (5th Cir. 1978);

Novick, 946 F.3d at 739).) Lombardo’s reliance on Fifth Circuit case law yet again is misplaced.

       The Fourth Circuit has never held that Rule 407 applies only to voluntary remedial

measures taken “out of a sense of social responsibility” but not those required by a “superior

authority.” To the contrary, the Fourth Circuit has rejected this proposition. Chase v. General

Motors, Corp., 856 F.2d 17, 21 (4th Cir. 1988) (holding that the district improperly allowed trial

testimony regarding an automobile recall required by the National Highway Traffic Safety

Administration because, even though the recall was required by law, it was an inadmissible

                                                 5
 Case 3:19-cv-00813-REP Document 65 Filed 06/10/20 Page 6 of 8 PageID# 3292



subsequent remedial measure); Werner v. Upjohn Co., 628 F.2d 848, 859 (4th Cir. 1980) (rejecting

the plaintiff’s argument that a warning label required by the Food and Drug Administration was

not a subsequent remedial measure “since the defendant [] had no choice in the matter” because

such an exception to Rule 407 would undermine the rule’s policy and discourage companies “from

taking early action on their own”).

       Chase is particularly instructive because it arose under similar factual circumstances as

Rozier, the Fifth Circuit decision on which Novick and Lombardo heavily rely. In Chase, the

district court properly excluded an automobile recall letter as a subsequent remedial measure even

though “it had been required by the government and was not a voluntary act on the part of [the

defendant].” Id. at 21. The district court, however, still allowed trial testimony of the fact of the

recall, which the plaintiff’s counsel then “used powerfully” in closing argument to support liability.

Id. On appeal, the Fourth Circuit held that admitting even the fact of the required recall violated

Fed. R. Evid. 407. As the Fourth Circuit explained:

       The “event” spoken of in [Rule 407] in our case is the date of the accident, which
       was in January 1982. That the evidence of the recall was used “to prove negligence
       or culpable conduct,” is undoubted as shown by [counsel’s closing argument]. That
       the February 1983 recall was taken “after … [the] event” is also undoubted. That
       the plaintiffs take the position that the changes occasioning the recall “would have
       made the event less likely to occur” is also beyond question. Therefore, we are of
       opinion that evidence of the fact of recall was improperly admitted under Rule 407.

Id.

       Chase confirms that the Fourth Circuit does not follow the Fifth Circuit’s interpretation of

Rule 407 and does create a special exception for subsequent remedial measures that are required

by a “superior authority.” Instead, the same principles discussed in Chase apply in this case.

Lombardo concedes that Chmura’s reclassification of some of its Account Managers after

Lombardo’s termination is a subsequent remedial measure. Lombardo also admits that he wants



                                                  6
    Case 3:19-cv-00813-REP Document 65 Filed 06/10/20 Page 7 of 8 PageID# 3293



to use evidence of the reclassification to establish Chmura’s liability for his alleged

misclassification. (Response Brief at 5.) As such, under Fourth Circuit precedent, the Court

should exclude the reclassification evidence under Rule 407.2

III.     CONCLUSION

        For the reasons discussed above and in Chmura’s opening brief, Chmura respectfully

requests that the Court grant this Motion in Limine and preclude Lombardo from introducing any

evidence, questioning, or argument concerning any subsequent reclassification of Chmura’s

Account Managers as non-exempt under the FLSA.


Dated: June 10, 2020

                                             ___________/s/________________
                                             Rodney A. Satterwhite (VA Bar No. 32907)
                                             Christopher M. Michalik (VA Bar No. 47817)
                                             Heidi E. Siegmund (VA Bar No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




2
  Additionally, there is no evidence that Chmura reclassified some of its Account Managers as
non-exempt because it determined that their previous exempt classification violated the FLSA.
Chmura’s reclassification therefore was not required by “superior authority.” For this reason also,
the Fifth Circuit cases on which Lombardo relies are distinguishable and do not provide even
persuasive authority for Lombardo’s argument.
                                                7
 Case 3:19-cv-00813-REP Document 65 Filed 06/10/20 Page 8 of 8 PageID# 3294



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of June, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                  /s/
                                              Heidi E. Siegmund (VSB No. 89569)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, VA 23219
                                              Tel: (804) 775-1000
                                              Fax: (804) 775-1061
                                              hsiegmund@mcguirewoods.com

                                              Counsel for Plaintiff/Counterclaim Defendant




                                                 8
